Citation Nr: 0115569	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  99-23 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUES

1.  Dissatisfaction with the initial non-compensable rating 
assigned following a grant of service connection for 
hemorrhoids with an anal fissure and polyps.  

2.  Dissatisfaction with the initial 10 percent rating 
assigned following a grant of service connection for left 
ankle fracture residuals.  

3.  Dissatisfaction with the initial noncompensable rating 
assigned following a grant of service connection for scars on 
the lower back, thighs and left calf.  



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel





INTRODUCTION

The veteran had active service from September 1975 to June 
1998.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 rating decision by the RO.  

The veteran failed to report to a personal hearing at the RO 
scheduled in April 2001.  



FINDINGS OF FACT

1.  The service-connected hemorrhoid condition is shown to 
have been productive of subjective complaints of pain, 
bleeding once per month with fissures and significant 
discomfort since service.  

2.  The service-connected left ankle fracture residuals are 
shown to have been productive of a limitation of motion and 
swelling with additional functional loss due to pain from 
weekly flare-ups since service, more nearly approximating an 
overall level of disablement consistent with that of a marked 
limitation of function.  

3.  The service-connected scars of the lower back, thighs and 
left calf are shown to have been productive of slight 
disfigurement with associated localized paresthesia; they are 
not objectively demonstrated to be tender or painful or 
poorly nourished with repeated episodes of ulceration.  





CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 10 percent 
rating from the effective date of the grant of service 
connection for the hemorrhoids with anal fissure and polyps 
have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, including 
Diagnostic Code 7336 (2000).  

2.  The criteria for the assignment of an initial 20 percent 
rating from the effective date of the grant of service 
connection for the left ankle fracture residual have been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a including 
Diagnostic Code 5271 (2000).  

3.  The criteria for the assignment of an initial compensable 
rating from the effective date of the grant of service 
connection for scars of the low back, thighs and left calf 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.118, including 
Diagnostic Codes 7803, 7804, 7805 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the veteran served on active duty from 
September 1975 to June 1998.  The veteran filed his claims of 
service connection in June 1998, the same month of his 
discharge from service.  The veteran appealed the initial 
ratings assigned following grants of service connection for 
hemorrhoids with anal fissure and polyps, residuals of a left 
ankle fracture and scars of the low back, thighs and left 
calf.

At the outset, the Board must point out that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board is cognizant of the fact that the RO has not 
considered the issues on appeal in this case in light of the 
new law.  Nonetheless, the Board finds that, even though the 
RO did not have the benefit of the explicit provisions of the 
VCAA, VA's duties have been fulfilled as discussed 
hereinbelow.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  

In addition, the Board finds that the veteran has been 
afforded a thorough VA medical examination on a fee basis 
with respect to these issues and he has been given an 
opportunity to provide medical evidence to support his 
claims.  

With regard to the veteran's dissatisfaction with the initial 
rating assigned following the grant of service connection for 
scars, the record reflects that the veteran was notified in a 
May 1999 rating decision and August 1999 Statement of the 
Case that he was not entitled to a compensable rating for the 
service-connected scars because they were not considered 
disabling due to limited motion or pain.  

That is the key with respect to this issue and the rating 
decision, as well as the Statement of the Case informed the 
veteran what was needed to substantiate his claim of 
increase.  

The Board concludes the discussions in the aforementioned 
rating decisions, Statements of the Case, Supplemental 
Statements of the Case and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate his claims and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has not referenced any unobtained 
evidence that might aid his claims or that might be pertinent 
to the bases of the denial of this claims.  

The RO requested all relevant (treatment) records identified 
by the veteran and the veteran was informed in various 
letters what records the RO was requesting and he was asked 
to assist in obtaining the evidence.  While VA has a duty to 
assist veteran in the development of his claim, that duty is 
not "a one-way street."  If a claimant wishes help, he 
cannot passively wait for it.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 
406 (1991).  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  There is 
sufficient evidence of record to decide his claim properly.  

In the circumstances of this case, to remand the case with 
regard to these issues would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  

Moreover, in light of the favorable action taken hereinbelow 
with respect to the service-connected hemorrhoid condition 
and left ankle disability, the Board finds that no further 
assistance in developing the facts pertinent to the veteran's 
claim is required.  

In general, disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity resulting from a 
disability.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2000).  

Under 38 C.F.R. § 4.31 (2000), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a no percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2000).  

According to Fenderson v. West, 12 Vet. App 119 (1999), "at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  "  

Thus, the Board must consider the proper ratings since the 
effective date of service connection.  


A.  Hemorrhoids.  

The veteran contends that the service-connected hemorrhoids 
are severe enough to warrant a compensable rating. 

The veteran was afforded a VA examination on a fee basis in 
February 1999.  The veteran reported that he used Metamucil 
daily for his hemorrhoids.  The veteran indicated that he had 
a colonoscopy in 1997 when a polyp was removed.  The veteran 
reported having bleeding about once monthly, most often while 
on the regimen.  On examination of the rectum, there was a 
skin tag noted.  There was no evidence of fissure or 
ulceration at that time.  There was slight fecal leakage.  
There was no abnormality of the rectal wall or prostate.  The 
stool for occult blood was negative.  The diagnosis was that 
of hemorrhoids, anal fissure, polyps, intermittent.

In the veteran's July 1999 Notice of Disagreement (NOD), he 
asserted that his hemorrhoid condition continued, in spite of 
treatment.  The veteran indicated that he had frequent 
recurrences of pain, swelling and bloody stool.  

Thereafter, in his November 1999 VA Form 9, the veteran 
reported that he suffered continuing discomfort and recurring 
bleeding from anal fissure.  

The veteran's hemorrhoids are evaluated under 38 C.F.R. § 
4.114, Diagnostic Code 7336 (2000).  A noncompensable 
evaluation is assigned when hemorrhoids are mild or moderate.  
When hemorrhoids are large or thrombotic, irreducible, with 
excessive redundant tissue, and evidencing frequent 
recurrences, a 10 percent evaluation is in order.  A maximum 
schedular rating of 20 percent is warranted when there are 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  

In this case, the veteran's February 1999 rectal examination 
showed only a skin tag, with no current fissure or 
ulceration.  However, the examiner diagnosed hemorrhoids with 
anal fissure and polyps, based on the veteran's history of 
regular bleeding and pain.  

The Board finds that based on the veteran's assertions, that 
the severity of the hemorrhoids is more than moderate and 
that a 10 percent disability rating is warranted for the 
condition.  Based on the veteran's reported complaints, it 
appears that his hemorrhoids disability is manifested by 
disabling hemorrhoidal-type symptoms of pain and bleeding.  
The veteran uses medication daily.  The diagnosis in February 
1999 was that of hemorrhoids with anal fissure and polyps.  

Although external hemorrhoids were not seen on the February 
1999 VA fee basis examination, the diagnosis of hemorrhoids 
with anal fissure, combined with the veteran's reported 
complaints of pain due to his hemorrhoids, are considered by 
the Board to more closely approximate to the criteria for a 
compensable (10 percent) rating under 38 C.F.R. §  4.7, 
including Diagnostic Code 7336 (2000).  

The maximum schedular rating, 20 percent, is not warranted as 
the medical evidence of record, although showing a diagnosis 
of anal fissure on the VA fee basis examination, does not in 
the overall sense reflect a disability picture manifested by 
the criteria for this rating, namely, symptoms and findings 
of anemia, anal fissures, and "persistent bleeding" 
associated with the hemorrhoids disability.  

The Board has considered whether the veteran was entitled to 
"staged" ratings for his service-connected hemorrhoid 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  However, at no time since service 
has the service-connected disability been more disabling than 
as currently rated.  


B.  Residuals of a Left Ankle Fracture Residuals.  

The veteran contends that his left ankle disability is severe 
enough to warrant a rating in excess of the initial 10 
percent rating assigned following the grant of service 
connection in May 1999 rating decision.

The veteran was afforded a VA examination on a fee basis in 
February 1999.  The veteran noted that he fractured his left 
ankle in 1994.  The veteran indicated that there was still 
metal in place from an operation in 1994.  The veteran 
complained of on an off discomfort once or twice per week 
precipitated by standing a long time or from prolonged 
walking or running.  The veteran noted that he developed 
swelling and pain.  

On examination, there was some limitation of standing or 
walking.  The right ankle dorsi-flexed to 5, plantar-flexed 
to 45 and inverted to 45.  The left ankle dorsi-flexed to 5, 
plantar-flexed to 35 and inverted to 30.  There was swelling 
on the left, but no redness or heat.  X-ray studies of the 
left ankle showed an old surgically repaired fracture of the 
ankle with a plate and screw distal fibula.  Ankle mortise 
was intact.  There were no fractures or significant arthritic 
changes noted.  The diagnosis was that of fracture left 
ankle, with subsequent degenerative joint disease.

In the veteran's July 1999 NOD and November 1999 VA Form 9, 
the veteran reiterated that his left ankle disability caused 
continued swelling, pain and significant discomfort.

The veteran's left ankle disability is currently rated under 
38 C.F.R. § 4.71, Diagnostic Code 5271 (2000) for limitation 
of motion of the ankle.  Under that code, a 20 percent 
disability rating is warranted for marked limitation of 
motion and a 10 percent disability rating is warranted for 
moderate limitation of motion.  

Other Diagnostic Codes pertinent to ankle disabilities 
include 5270, 5272, 5273 and 5274.  Looking to the criteria 
for rating ankle disabilities under these codes, there is no 
evidence of ankylosis ratable under Code 5270 or 5272, 
malunion ratable under Code 5273 or surgery residuals ratable 
under Code 5274.  38 C.F.R. § 4.71a (2000).

As such, the veteran's ankle disability is most appropriately 
rated under Diagnostic Code 5271 for limited motion of the 
ankle.  The medical evidence of record shows that there is a 
significant restriction of motion of the left ankle.  In 
addition, there is objective evidence of swelling.  

Thus, the Board must address whether the veteran's left ankle 
disability warrants additional compensation pursuant to 
38 C.F.R. § 4.40 regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  See DeLuca v 
Brown, 8 Vet. App. 202 (1995).  

Based on a review of the evidence in this case, the Board 
finds that a rating of 20 percent for the left ankle 
disability is warranted in light of DeLuca.  The objective 
medical evidence of limited motion of the left ankle combined 
with the veteran's assertions of additional functional loss 
on flare-ups which occur once or twice per week paint an 
overall marked disability picture of the left ankle 
consistent with a 20 percent rating assigned under Diagnostic 
Code 5271.  

The medical evidence of record does not show that a rating in 
excess of 20 is warranted as there is no showing of ankylosis 
or malunion of the left ankle.  

The Board has considered whether the veteran was entitled to 
"staged" ratings for his service-connected left ankle 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  However, at no time since service 
has the service-connected disability been more disabling than 
as currently rated.  


C.  Scars

The veteran contends that the service-connected scars of the 
low back, thighs and left calf warrant a compensable rating 
for disfigurement and numbness.

The veteran's service-connected scars were examined in 
February 1999 on a fee basis.  At that time, the veteran 
indicated that the scars were due to glass fragmentation from 
a bomb.  The veteran reported having numbness and burning in 
the region of the scars.  

On examination, the veteran had ten 1-inch lesions, five on 
the right and five on the left, which were scattered over his 
lumbar region.  Over his right thigh, he had a transverse 
lesion which was five inches above the popliteal space and 
was transverse.  It measured 4 inches by 1 inch and was full 
as with a vein and collapsed when the leg was elevated.  Four 
inches above the popliteal space on the right, there was a 
transverse lesion measuring 3 inches by 1 inch which again 
was full with venous blood and collapsed when his legs were 
elevated.  He had a 2-inch by 3/4 inch lesion on the left thigh 
six inches above the popliteal space.  

On the left lateral calf, five inches below the fibular head 
there was a transverse lesion with no veins in it which was 
two inches by 1 inch.  Numbness was noted on the scar area.  
No pain was elicited on palpation.  Scars were darker than 
the skin color, flat to slightly elevated with one scar that 
was depress, non ulcerated and slightly disfiguring.  The 
diagnosis was that of scar tissue in lumbar region of back, 
thighs and left calf with localized paresthesia.  

The scars are currently rated as noncompensable under 38 
C.F.R. § 4.118, Diagnostic Code 7805 (2000), which provides 
for evaluation of the disability on the basis of limitation 
of function of the part involved.  

In this case, there is no objective evidence showing any 
limitation of function of the scarred areas.  Although the 
veteran complains of numbness in the area of the scars, there 
is no indication of any functional loss associated with such 
numbness.

Other Diagnostic Codes governing scars are considered.  
Although the veteran's scars are disfiguring, a rating under 
Diagnostic Code 7800 in this case would not be appropriate as 
that code only governs disfiguring scars on the head, face or 
neck.  

Moreover, a rating under Diagnostic Code 7803 in this case 
would also not be appropriate as there is not objective 
evidence showing poorly nourished scars with repeated 
episodes of ulceration.  

Under Diagnostic Code 7804, a 10 percent rating is warranted 
for superficial scar which is tender and painful on objective 
demonstration.  In this case, the veteran complained of 
burning in the area of the scars; however, there was no pain 
on palpation during examination or other objective 
demonstration of pain or tenderness of the scars.  As such, a 
rating under Diagnostic Code 7804 is not warranted.  

In this case, the evidence does not show functional loss of 
the low back, thighs or left calf as a result of the service-
connected scars.  As such, a compensable rating for the scars 
is not warranted.  Moreover, as the scars may be disfiguring, 
they are not located on the head, face or neck and as to 
warrant a compensable rating under Diagnostic Code 7800.  
Finally, a compensable rating is not warranted under 
Diagnostic Code 7804 as there is no objective demonstration 
of tenderness or pain.  

The Board has considered whether the veteran was entitled to 
"staged" ratings for his service-connected scars as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  However, at no time since service has the 
service-connected disability been more disabling than as 
currently rated.  A compensable rating is not warranted for 
the reasons and bases previously set forth as there is no 
additional evidence for review.  



ORDER

An initial 10 percent rating for the service-connected 
hemorrhoids with anal fissure and polyps is granted, subject 
to the regulations controlling disbursement of VA monetary 
benefits.  

An initial 20 percent rating for the service-connected 
residuals of a left ankle fracture is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

An increased (compensable) rating for the service-connected 
scars of the low back, thighs and left calf is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

